Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 31, 2019

                                    No. 04-19-00220-CV

                              THE CITY OF SAN ANTONIO,
                                       Appellant

                                              v.

                                    Armando D. RIOJAS,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI13534
                        Honorable David A. Canales, Judge Presiding

                                       ORDER
       Appellant’s brief was due May 28, 2019. On that day, appellant filed a motion requesting
an extension of thirty days to file its brief. After consideration, we GRANT IN PART and
DENY IN PART appellant’s request and ORDER appellant to file its brief on or before June
17, 2019.


                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court